Citation Nr: 0509244	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  94-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for renal cell 
carcinoma, to include as residual to exposure to Agent 
Orange.

2.  Entitlement to an effective date earlier than February 
2000 for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Gary L. Beaver, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
renal cell carcinoma, including as a residual of exposure to 
Agent Orange; and a February 2001 rating decision by the VA 
RO in St. Louis, Missouri, which granted service connection 
for bilateral hearing loss, rated as noncompensable (0 
percent), from February 2000, the date of the claim.

In March 1996, the veteran appeared before the undersigned 
Veterans Law Judge at a travel board hearing held at the RO 
in St. Louis, Missouri.

In June 1996, the Board denied service connection for 
bilateral hearing loss and renal cell carcinoma.

In March 1999, the Court of Appeals for Veterans Claims 
(CAVC) affirmed the Board's denial of service connection for 
bilateral hearing loss, vacated the Board's denial of service 
connection for renal cell carcinoma, and remanded that claim 
for further development and issuance of a readjudicated 
decision supported by an adequate statement of reasons or 
bases.  The Court's judgment was entered in April 1999.

In November 1999, the Board remanded the claim for service 
connection for renal cell carcinoma for further development.

In December 2003, the Board remanded the claim for service 
connection for renal cell carcinoma for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), and for 
further development.


FINDINGS OF FACT

1.  By virtue of his service in Viet Nam in 1971, the veteran 
is presumed to have been exposed to Agent Orange.

2.  The competent medical evidence on the issue of whether 
the veteran's renal cell carcinoma is, or is not, caused by 
exposure to Agent Orange, is in equipoise. 
 
3.  A June 1996 Board decision denied service connection for 
bilateral hearing loss.  That denial was affirmed by the CAVC 
in March 1999, and the Board decision is now final.
  
4.  The veteran's application to reopen his claim for service 
connection for bilateral hearing loss was received on 
February 28, 2000.  


CONCLUSIONS OF LAW
 
1.  Renal cell carcinoma, as a residual of Agent Orange 
exposure, was incurred in service.  38 U.S.C.A. §§ 1110, 
1116, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  An effective date earlier than February 28, 2000 for the 
grant of service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 5100, 5108, 5110, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 3.400, 20.1104 (2004).  
 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an October 2004 letter, following two Board remands for 
further development, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for service connection for renal cell carcinoma, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to provide additional 
medical evidence or notify VA of any additional medical 
evidence he wanted VA to try to get for him.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal for service connection 
for renal                      cell carcinoma was in April 
1994, more than six years prior to the enactment of the VCAA.  
Therefore, the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claim.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The veteran's claim for service connection for bilateral 
hearing loss was reopened in February 2001 and service 
connection was granted, constituting a complete grant of the 
benefit sought, effective February 2000, the date of claim.  
The veteran's subsequent appeal of that decision for an 
earlier effective date of April 1994, when the original claim 
was filed, was denied in a June 2003 statement of the case 
(SOC) which explained that the April 1999 CAVC decision was 
not subject to revision as a matter of law.    

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded a VA medical 
examination in January 2001 in connection with his claim for 
service connection for bilateral hearing loss, and in 
November 2000 in connection with his claim for service 
connection for renal cell carcinoma and, additionally, an 
Independent Medical Opinion (IME) was obtained in December 
2001 in connection with his claim for service connection for 
renal cell carcinoma.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

The veteran performed active service from October 1969 to 
December 1971, which included a tour in Viet Nam from January 
1971 to December 1971. 

There are no service medical record entries showing any 
complaints of, treatment for, or diagnosis of, any kidney 
problems.

In November 1986, at the age of 38, the veteran was diagnosed 
with a right hypernephroma and a right radical nephrectomy 
(removal of the right kidney) was performed.  A pathology 
report contained a diagnosis of renal cell carcinoma.

In January 1992, a letter was received from C.L. Judd, M.D.  
Dr. Judd noted the veteran's young age at the time the 
carcinoma appeared, and opined it was caused by exposure to 
Agent Orange.  He stated that renal cell carcinoma was 
closely related to many soft tissue carcinomas.

In February 1992, a letter was received from J. J. Finneran, 
M.D.  Dr. Finneran noted that the veteran's tumor was a soft 
tissue tumor thought to come from embryonic rests, and was 
clearly related to sarcomas.  Dr. Finneran opined that, 
because of the unique nature of the tumor, the veteran's age 
when it appeared, and the fact that the cancer was localized, 
one should look for an extrinsic cause.

In January 1993, R. Scupham, M.D., a pathologist, submitted a 
microscopic examination report of the veteran's tumor.  Dr. 
Scupham diagnosed renal cell carcinoma.

A January 1993 private microscopic examination report of the 
veteran's kidney tumor was reviewed by Robert R. Schreck, M.D.  
He stated that the veteran had, by all clinical, roentgenologic, 
and pathological appearances, a standard hypernephroma clear cell 
carcinoma of the kidney: adenocarcinoma of kidney.  Dr. Schreck 
related that there is no known association of hypernephroma with 
any chemical whatsoever; specifically, there is no known 
association of hypernephroma with Agent Orange.  

In March 1996, at a travel board hearing, the veteran 
testified regarding his probable exposure to Agent Orange 
while serving in Viet Nam, and cited to a number of 
scientific studies regarding the possible relationship 
between Agent Orange and renal cell carcinoma.  

In June 1996, the Board denied service connection for 
bilateral hearing loss and renal cell carcinoma.

In March 1999, CAVC denied service connection for bilateral 
hearing loss and remanded the claim for renal cell carcinoma 
for further development.

In April 1999, a letter was received from M.H. Adams, D.O., a 
pathologist certified in Anatomic Pathology and Laboratory 
Medicine, with a Master of Science degree in Air Pollution 
Toxicology.  Dr. Adams noted that most renal cell carcinomas 
appear in the sixth and seventh decades of life and, in his 
26 years of practice, he had never encountered a patient with 
renal cell carcinoma at such a young age as the veteran.  Dr. 
Adams noted the veteran's exposure to Agent Orange while in 
Viet Nam and opined that the exposure "would be a likely 
cause of [the veteran's] renal cell carcinoma.

In November 1999, the Board remanded the claim for renal cell 
carcinoma for further development.
 
In February 2000, the veteran underwent a private audiometric 
examination by Hearing Unlimited that showed a mild hearing 
loss in both ears at frequencies above 2000 HZ.

At a VA medical examination in October 2000, the veteran 
continued to contend that his renal cell carcinoma was actually a 
soft tissue sarcoma.  As requested, a VA board-certified 
pathologist examined the two slides provided by the veteran.  One 
slide gave evidence of a clear cell type of renal cell carcinoma 
involving the kidney.  The second slide contained fatty tissue 
and a few blood vessels without evidence of tumor involvement.  
The VA pathologist stated that this tumor, renal cell carcinoma, 
was definitely different from soft tissue sarcoma because: 1) the 
tumor originated from epithelial cells and not from soft tissue 
cells; 2) soft tissue sarcoma does not form any tubular or 
glandular structures similar to this tumor; and 3) the tumor 
cells of sarcoma are not cuboidal to columnar, as was seen in 
this tumor.  The VA pathologist stated that it was not possible 
with any known staining method to detect any Agent Orange in the 
slides.  He further stated that, to the best of his knowledge, he 
was unaware of any scientific data linking Agent Orange and renal 
cell carcinoma.  

After reviewing the pathology report and claims file, including 
numerous treatise articles submitted by the veteran, a VA general 
examiner opined in October 2000 that the veteran's contention 
that his carcinoma was a soft tissue sarcoma did not appear 
valid.  The VA general examiner further opined that the 1997 
study from Volume 145, Number 12 of the American Journal of 
Epidemiology that related kidney cancer to a statistically 
significant finding of association with dioxin was in and of 
itself not sufficient to state an association between the 
veteran's kidney cancer and exposure to Agent Orange in Vietnam.  
The VA general examiner stated that the National Academy of 
Science periodically reviews all available literature regarding 
Agent Orange and that the overwhelming evidence and preponderance 
of studies shows that kidney cancer is not significantly 
associated with Agent Orange.  The VA general examiner further 
stated that, even if the veteran's slides had been suitable for 
analysis for dioxin, which they were not, that the presence of 
dioxin would not have been an accurate indicator of whether the 
dioxin actually caused the cancer.  It has been well established 
that each person's body throughout the United States has a 
varying degree of assimilation of dioxin and that, as a rule, 
most Americans have a background level of dioxin in their system.  

In December 2001, an IME was obtained from W.V. Walsh, M.D., 
an Assistant Professor of Medicine in the Division of 
Hematology Oncology at the University of Massachusetts 
Medical School.  Dr. Walsh concluded that the veteran's tumor 
was a carcinoma, unrelated to sarcomas, that there was 
"little to no evidence" to support service connection for 
the veteran's renal cell carcinoma, and that there was "no 
substantial evidence" to support a link to Agent Orange 
exposure.

In January 2001, the veteran received a VA medical 
examination for hearing loss.  The examining audiologist 
concluded that it was as likely as not that the veteran's 
hearing loss began during active military service.

In February 2001, the RO reopened the veteran's claim for 
service connection for bilateral hearing loss and granted 
service connection, rated as noncompensable (0 Percent), 
effective February 28, 2000, the date of the claim.

In December 2003, the Board remanded the claim for renal cell 
carcinoma for VCAA notice and further development.

In March 2004, an affidavit was received from H.B. Brauch, 
M.D., Section Head, Molecular Mechanisms of Origin and 
Treatment of Breast Cancer at the Dr. Margarete Fischer Bosch 
Institute of Clinical Pharmacology in Stuttgart, Germany.  
Dr. Brauch noted that the veteran developed clear cell renal 
carcinoma, a disease normally incurred by older patients, at 
the unusually young age of 38.

Dr. Brauch performed a molecular analysis of the veteran's 
cancerous kidney tissue and a blood sample, and reached the 
following conclusions:  1) A complete molecular analysis was 
not possible because of the insufficient quantity and poor 
quality of the tissue; 2) the veteran did not have a 
hereditary predisposition to clear cell renal carcinoma; and 
3) the veteran's renal cell carcinoma was not caused by 
heredity but, rather, by an environmental exposure.

In March 2004, a letter was received from C.M. Anderson, 
M.D., a board-certified practicing academic medical 
oncologist at the University of Missouri-Ellis Fischel Cancer 
Center with a special interest and expertise in renal cell 
carcinoma.  Dr. Anderson noted five indicators of a causal 
link between Agent Orange and the veteran's kidney cancer: 1) 
well-documented carcinogenic effect of exposure to dioxin 
(2,3,7,8-TCDD) in experimental and epidemiologic studies; 2) 
scientific and epidemiologic evidence of an association 
between Agent Orange exposure and kidney cancer, albeit a 
weak association; 3) the veteran's near certain significant 
exposure based on where he was in Vietnam at what time frame 
of the conflict; 4) the unusual young age at the time of the 
veteran's diagnosis; and 5) the lack of family history of 
kidney or any other type of cancers in members of his family.

Dr. Anderson noted that the veteran had a smoking history, 
but which was much less than that of the typical kidney 
cancer patient, and opined that smoking may only have served 
as a co-inducer or co-factor in the genesis of his kidney 
cancer.

It was Dr. Anderson's opinion that the veteran's kidney 
cancer was "more likely than not caused by Agent Orange 
exposure in Vietnam.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110 (West 2002).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004). 

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

In Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), the United 
States Court of Appeals for the Federal Circuit held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
That is, the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed condition 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Id. at 1044; 38 U.S.C.A. 
§§ 1113(b), 1116.  

Except as provided in section 5108 of Title 38, when a claim 
is disallowed by the Board, the claim may not be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7104 (West 2002).

The effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2004). 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

Entitlement to service connection for renal cell carcinoma, 
including as a residual of Agent Orange exposure.

The veteran contends that he was exposed to Agent Orange 
while serving in Viet Nam and that such exposure caused his 
renal cell carcinoma.

In 1986 the veteran underwent a right radical nephrectomy and 
a pathologist performed a biopsy and diagnosed a cancer, 
renal cell carcinoma.

The veteran served on active duty from October 1969 to 
December 1971, including a tour in Viet Nam which ended in 
December 1971.  By virtue of his Viet Nam service, he is 
presumed to have been exposed to Agent Orange.

Renal cell carcinoma is not one of the cancers entitled to 
presumptive service connection.  The medical evidence, 
however, includes the opinion of several medical 
professionals that the veteran's renal cell carcinoma is a 
soft tissue tumor related to sarcomas, which are entitled to 
presumptive service connection.  Those opinions were provided 
by physicians without specialized knowledge of oncology, and 
the Board is persuaded by an October 2000 report by a VA 
pathologist that there is no evidence of a soft tissue 
sarcoma, and the December 2001 IME report by an oncologist, 
that there is no support in the medical literature for a 
relationship between the veteran's carcinoma and sarcomas.

Absent an identified cancer entitled to a statutory 
presumption of service connection, the veteran's claim must 
be decided on the basis of direct service connection. See 
Combee.

Here the evidence is mixed.  On the one hand, the record 
includes a December 2001 IME report by a well-qualified 
oncologist contains his opinion, supported by medical 
literature and a detailed rationale, that there is no 
substantial evidence to support a link between the veteran's 
renal cell carcinoma and Agent Orange exposure.

On the other hand, a March 2004 affidavit submitted by a 
scientist recognized as an expert in the molecular analysis 
of cancer, contains his opinion that the veteran's renal cell 
carcinoma was not caused by heredity but, rather, by an 
environmental exposure.  And, a March 2004 report by a well-
qualified oncologist contains his opinion, supported by 
medical literature and a detailed rationale, that it is more 
likely than not that the veteran's renal cell carcinoma was 
caused by exposure to Agent Orange in Viet Nam.

The Board finds that there is an approximate balance of 
positive and negative medical evidence on the issue of 
whether the veteran's renal cell carcinoma was caused by 
exposure to Agent Orange.  Whenever there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt is to be given to the claimant. Accordingly, resolving 
the benefit of the doubt in this case in the veteran's favor, 
service connection for renal cell carcinoma is granted. 
38 U.S.C.A. §§ 1110, 1116, 5100, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303; Combee.


Entitlement to an effective date earlier than February 2000 
for service connection for bilateral hearing loss

The veteran contends that the effective date for service 
connection for his noncompensable bilateral hearing loss 
should be the date of his original claim. The veteran's 
original claim, however, was denied by the RO in April 1994.  
The veteran appealed the denial to the Board, and the Board 
denied service connection in June 1996.  The veteran appealed 
that denial to the CAVC, and the CAVC upheld the Board's 
decision in March 1999.

The June 1996 Board decision is final, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104 (West 2002).

The applicable law and regulations provide that where there 
has been a final decision denying a claim for service 
connection, any effective date set for disability 
compensation based upon a later grant of the benefit will be 
the date of receipt of the reopened claim.  38 C.F.R. 
§ 3.400. 

The February 2001 RO rating decision granting service 
connection for bilateral hearing loss correctly applied the 
applicable law and regulation in assigning the effective date 
for the grant of this benefit on the date it received the 
veteran's application to reopen this claim  February 28, 
2000.  Accordingly, the claim for an effective date earlier 
than February 28, 2000 must be denied.
 

ORDER

Service connection for renal cell carcinoma, to include as 
residual to exposure to Agent Orange, is granted.

An effective date earlier than February 28, 2000 for service 
connection for bilateral hearing loss is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


